Citation Nr: 0126415	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active wartime service from January 1968 to 
October 1970, and from January 1971 to September 1972.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a April 2001 rating decision issued by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (hereinafter VA) that denied the 
appellant's claims of entitlement to an evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REMAND

For the reasons set forth below, this case must be remanded.

Review of the evidence of record reveals that the RO in St. 
Petersburg, Florida issued a rating decision in April 1992 in 
which the appellant's claim for an increased evaluation for 
his PTSD was denied; the appellant had submitted written 
statements in December 1991 in which he asked for an 
evaluation in excess of 30 percent and claimed that he was 
unable to hold a job due to his PTSD.  The appellant 
initiated and completed his appeal of those two denials as 
evidenced by the January 1994 Supplemental Statement of the 
Case.  

In May 1994, the appellant's representative at the time 
submitted a written statement to the RO in which he stated 
that the appellant's file had been forwarded to him for 
preparation of a VA Form 1-646 "so that his case may be 
certified to the Board of Veterans Appeals."  However, the 
claims file was apparently never certified to the Board.  
Perhaps this was because the appellant moved to Portland, 
Oregon around May 1994.  

In any case, this set of circumstances means that the 
appellant's case has been pending since the claim of December 
1991.  The April 2001 rating decision does not reflect this 
fact.

The September 2001 Statement of the Case indicates that the 
appellant's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, which contemplates mental disorders.  
Generally, the same rating criteria apply to all disorders 
listed under 38 C.F.R. § 4.130, including PTSD.  However, the 
rating criteria that currently apply to mental disorders were 
amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that where laws or regulations change after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, since the date of 
the claim is December 23, 1991, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected PTSD, 
beginning in November 1996.  The appellant must be afforded 
review of the applicable rating for his PTSD for all 
applicable periods, under both the old and new criteria for 
nervous disorders.

The Board notes that the appellant last underwent a VA 
psychiatric examination in January 2001, and that the most 
recent medical evidence of record dates from 2001.  It does 
not appear that the appellant has been afforded a social and 
industrial survey as requested by the appellant's attorney in 
his September 2000 correspondence.  In addition, the medical 
evidence for the period between 1991 and 2001 is scant, but 
does reflect some psychiatric hospitalizations.  The RO 
should undertake action to obtain the rest of the medical 
records from the appellant's treatment for PTSD between 1991 
and 2001.  

The Board also notes that the appellant submitted a VA Form 
28-1900, Application for Vocational Rehabilitation, in 
February 1993.  However, no evidence pertaining to any VA 
Vocational Rehabilitation services have been associated with 
the claims file.  The RO must take steps to rectify this 
situation.

The Board finds that the medical evidence of record does not 
provide adequate clinical findings with which to assess the 
severity of the appellant's PTSD from 1991 to the present.

As previously noted, the Court has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Here, 
the appellant must be afforded review of the applicable 
rating for his PTSD for all applicable periods, under both 
the old and new criteria for nervous disorders.

Lastly, as acknowledged in the September 2001 SSOC, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

As a basis for considering the claim for increase on its 
merits, the evidence contained in the claims file is 
inadequate for determining the degree of social and 
industrial inadaptability attributable to the service-
connected PTSD since 1991.  These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Hence, the Board requests further development.  

Accordingly, this case is REMANDED for the following:

1.  The RO should also attempt to secure 
copies of all pertinent private and VA 
psychiatric and medical records 
pertaining to the appellant, dated from 
1991 onward, to the extent not already on 
file.  The appellant should identify the 
private providers, private facilities, 
Vet Centers and VA facilities from which 
he has received treatment since 1991, as 
needed.  The appellant should provide 
assistance as needed to obtain these 
records which should be associated with 
the claims file.

2.  The RO should ascertain whether or 
not the appellant is in receipt of Social 
Security Administration disability 
benefits.  If so, the RO should obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
initial claim for and continuing award 
of, if any, Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should obtain the appellant's 
Chapter 31 Vocational Rehabilitation 
file, including all counseling and work-
study records, if any, and associate it 
with the claims file for the duration of 
the appeal.

4.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
file.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) is 
fully complied with and satisfied.

6.  After the aforementioned development 
has been completed, the RO should then 
schedule the appellant for a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  It is very 
important that the examiner be afforded 
an opportunity to review the appellant's 
entire claims file in conjunction with 
the examination.  The psychiatrist should 
review the appellant's entire psychiatric 
history in order to construct an overall 
picture of his psychiatric status over 
the years, to include any impairment of 
memory, cognitive abilities and 
intellectual functioning.

The psychiatric examiner should utilize 
the data contained in the claims file and 
offer an opinion as to the severity of 
the appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  Additionally, all necessary 
tests and studies should be conducted.

The examiner should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  To the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due to 
PTSD, and any disorders due to PTSD or 
service, as opposed to that due to other 
psychiatric disorders, substance abuse 
and/or physical disabilities.  The 
psychiatrist should express an opinion, 
with degree of medical probability 
expressed, as to what portion of the 
appellant's psychiatric symptomatology is 
attributable to only his PTSD.  

Based on a review of the claims file and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion regarding the following 
questions:  (1) What is the severity of 
each diagnosed psychiatric disorder?; (2) 
How and to what extent does each 
diagnosed psychiatric disorder affect the 
appellant's ability to work?; (3) To what 
extent, if any, has the appellant's PTSD 
aggravated any co-existing psychiatric 
disorder?  

The examiner should describe how the 
symptoms of the service-connected PTSD 
have affected the appellant's social and 
industrial capacity.  If the impairment 
associated with the PTSD cannot be 
distinguished from that caused by any 
non-service-connected condition, the 
examiner should so state and explain the 
reasons for that conclusion.

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for the years since 1991 to the present.  
It is imperative that the examiner also 
provide an explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

7.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The RO should also specifically cite the 
old regulations and criteria regarding the 
evaluation of mental disorders, to the 
extent not provided to the appellant and 
his representative.  The RO should 
determine whether these old regulations or 
the revised regulations, effective 
November 7, 1996, are most favorable to 
the appellant.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


